Per curiam.

This case cannot be resembled with propriety to the usual cases of proceedings being reversed on writs of error at common law. It partakes more of the nature of proceedings on forcible entry and detainer. Though a judgment has been pronounced, yet we may stop execution on equitable grounds being laid before us, in a variety of instances.
We adhere to our former opinion, that it rests in our discretion to award restitution, and that we are not bound ex debito justitice to award it.
Under all the circumstances which have appeared to us, we cannot think that the plaintiff in error is entitled to restitution from the grace of the court.
Motion denied.